 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   SETH HARRISON
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:18-mj-00086-SAB
12                   Plaintiff,                    STIPULATION TO CONTINUE
                                                   SENTENCING HEARING; AND
13           vs.                                   ORDER
14   SETH HARRISON,
                                                   DATE: March 19, 2020
15                   Defendant.                    TIME: 10:00 a.m.
                                                   JUDGE: Hon. Stanley A. Boone
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective

18   counsel, Assistant United States Attorney Jeffrey Spivak, counsel for plaintiff, and Assistant

19   Federal Defender Matthew Lemke, counsel for defendant Seth Harrison, that the sentencing

20   hearing currently scheduled for March 19, 2020, may be continued to May 21, 2020, at 10:00

21   a.m.

22          The parties jointly move to continue Mr. Harrison’s sentencing hearing to May 21, 2020,

23   in order to permit him an opportunity to avoid the health risk posed by the ongoing coronavirus

24   pandemic.

25   ///

26   ///

27   ///

28   ///
 1                          Respectfully submitted,
                            HEATHER E. WILLIAMS
 2
                            Federal Defender
 3
 4   Date: March 18, 2020   /s/ Matthew Lemke
                            MATTHEW LEMKE
 5                          Assistant Federal Defender
                            Attorney for Defendant
 6                          SETH HARRISON

 7
                            MCGREGOR W. SCOTT
 8                          United States Attorney

 9   Date: March 18, 2020   /s/ Jeffrey Spivak
                            JEFFREY SPIVAK
10                          Assistant United States Attorney
                            Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 1                                               ORDER

 2            Based on a showing of good cause, the Court hereby orders that the sentencing hearing

 3   currently scheduled for March 19, 2020, is continued to May 21, 2020, at 10:00 a.m.

 4
 5   IT IS SO ORDERED.
 6
     Dated:     March 18, 2020
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
